Exhibit 10.24

 

 

THIS WARRANT AND THE COMMON STOCK ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THIS WARRANT
AND THE COMMON STOCK ISSUABLE UPON EXERCISE OF THIS WARRANT MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT AS TO THIS WARRANT UNDER SUCH ACT AND ANY APPLICABLE
STATE SECURITIES LAW OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO CYCLONE
POWER TECHNOLOGIES, INC. THAT SUCH REGISTRATION IS NOT REQUIRED.

 

CYCLONE POWER TECHNOLOGIES, INC.

 

WARRANT TO PURCHASE SHARES OF COMMON STOCK

 

1.     Issuance. In consideration of good and valuable consideration as set
forth in the Purchase Agreement (defined below), including without limitation
the Purchase Price (as defined in the Purchase Agreement), the receipt and
sufficiency of which are hereby acknowledged by CYCLONE POWER TECHNOLOGIES,
INC., a Florida corporation (the “Company”); Tonaquint, Inc., a Utah
corporation, its successors and/or registered assigns (the “Holder”), is hereby
granted the right to purchase at any time on or after the Issue Date (as defined
below) until the date which is the last calendar day of the month in which the
fifth anniversary of the Issue Date occurs (the “Expiration Date”), a number of
fully paid and nonassessable shares (the “Warrant Shares”) of the Company’s
common stock, par value $0.0001 per share (the “Common Stock”), equal to
$56,562.50 divided by the Exercise Price (as defined below) as of the Issue
Date, as such number may be adjusted from time to time pursuant to the terms and
conditions of this Warrant to Purchase Shares of Common Stock (this “Warrant”).
This Warrant is being issued pursuant to the terms of that certain Securities
Purchase Agreement dated May 31, 2013, to which the Company and the Holder are
parties (as the same may be amended from time to time, the “Purchase
Agreement”).

 

Unless otherwise indicated herein, capitalized terms not otherwise defined
herein shall have the meanings ascribed to them in the Purchase Agreement.

 

This Warrant was originally issued to the Holder on May 31, 2013 (the “Issue
Date”).

 

2.     Exercise of Warrant.

 

2.1.      General.

 

(a)     This Warrant is exercisable in whole or in part at any time and from
time to time commencing on the Issue Date and ending on the Expiration Date.
Such exercise shall be effectuated by submitting to the Company (either by
delivery to the Company or by email or facsimile transmission) a completed and
duly executed Notice of Exercise substantially in the form attached to this
Warrant as Exhibit A (the “Notice of Exercise”). The date such Notice of
Exercise is either faxed, emailed or delivered to the Company shall be the
“Exercise Date,” provided that, if such exercise represents the full exercise of
the outstanding balance of the Warrant, the Holder shall tender this Warrant to
the Company within five (5) Trading Days thereafter, but only if the Warrant
Shares to be delivered pursuant to the Notice of Exercise have been delivered to
the Holder as of such date. The Notice of Exercise shall be executed by the
Holder and shall indicate (i) the number of Delivery Shares (as defined below)
to be issued pursuant to such exercise, and (ii) if applicable (as provided
below), whether the exercise is a cashless exercise.

 

 
1

--------------------------------------------------------------------------------

 

 

 

For purposes of this Warrant, the term “Trading Day” means any day during which
the principal market on which the Common Stock is traded (the “Principal
Market”) shall be open for business.

 

(b)     Notwithstanding any other provision contained herein or in any other
Transaction Document to the contrary, at any time prior to the Expiration Date,
the Holder may elect a “cashless” exercise of this Warrant for any Warrant
Shares whereby the Holder shall be entitled to receive a number of shares of
Common Stock equal to (i) the excess of the Current Market Value (as defined
below) over the aggregate Exercise Price of the Exercise Shares (as defined
below), divided by (ii) the Exercise Price.

 

For the purposes of this Warrant, the following terms shall have the following
meanings:

 

“Current Market Value” shall mean an amount equal to the Market Price of the
Common Stock (as defined below), multiplied by the number of Exercise Shares
specified in the applicable Notice of Exercise.

 

“Closing Price” shall mean the 4:00 P.M. last sale price of the Common Stock on
the Principal Market on the relevant Trading Day(s), as reported by Bloomberg LP
(or if that service is not then reporting the relevant information regarding the
Common Stock, a comparable reporting service of national reputation selected by
the Holder and reasonably acceptable to the Company) (“Bloomberg”) for the
relevant date.

 

“Delivery Shares” means those shares of Common Stock issuable and deliverable
upon the exercise of this Warrant.

 

“Exercise Price” shall mean $0.10 per share of Common Stock, as the same may be
adjusted from time to time pursuant to the terms and conditions of this Warrant.

 

“Exercise Shares” shall mean those Warrant Shares subject to an exercise of the
Warrant by the Holder. By way of illustration only and without limiting the
foregoing, if (i) the Warrant is initially exercisable for 4,180,000 Warrant
Shares and the Holder has not previously exercised the Warrant, and (ii) the
Holder were to make a cashless exercise with respect to 5,000 Warrant Shares
pursuant to which 6,000 Delivery Shares would be issuable to the Holder, then
(1) the Warrant shall be deemed to have been exercised with respect to 5,000
Exercise Shares, (2) the Warrant would remain exercisable for 4,175,000 Warrant
Shares, and (3) the Warrant shall be deemed to have been exercised with respect
to 6,000 Delivery Shares.

 

“Market Price of the Common Stock” shall mean the higher of: (i) the Closing
Price of the Common Stock on the Issue Date; and (ii) the VWAP (as defined
below) of the Common Stock for the Trading Day that is two (2) Trading Days
prior to the Exercise Date.

 

“Note” shall mean that certain Convertible Promissory Note issued by the Company
to the Holder pursuant to the Purchase Agreement, as the same may be amended
from time to time, and including any promissory note(s) that replace or are
exchanged for such referenced promissory note.

 

“Transaction Documents” or “Transaction Document” shall have the meaning set
forth in the Purchase Agreement.

 

 
2

--------------------------------------------------------------------------------

 

 

 

“VWAP” shall mean the volume-weighted average price of the Common Stock on the
Principal Market for a particular Trading Day or set of Trading Days, as the
case may be, as reported by Bloomberg.

 

(c)     If the Notice of Exercise form elects a “cash” exercise (or if the
cashless exercise referred to in the immediately preceding subsection (b) is not
available in accordance with the terms hereof), the Exercise Price per share of
Common Stock for the Delivery Shares shall be payable, at the election of the
Holder, in cash or by certified or official bank check or by wire transfer in
accordance with instructions provided by the Company at the request of the
Holder.

 

(d)     Upon the appropriate payment to the Company, if any, of the Exercise
Price for the Delivery Shares, together with the surrender of this Warrant (if
required), the Company shall promptly, but in no case later than the date that
is three (3) Trading Days following the date the Exercise Price is paid to the
Company (or with respect to a “cashless exercise,” the date that is three (3)
Trading Days following the Exercise Date), deliver or cause the Company’s
Transfer Agent to deliver the applicable Delivery Shares electronically via the
Deposit/Withdrawal at Custodian (“DWAC”) system to the account designated by the
Holder on the Notice of Exercise. If for any reason the Company is not able to
so deliver the Delivery Shares via the DWAC system, notwithstanding its best
efforts to do so, such shall constitute a breach of this Warrant (and thus an
Event of Default under the Note), and the Company shall instead, on or before
the applicable date set forth above in this subsection, issue and deliver to the
Holder or its broker (as designated in the Notice of Exercise), via reputable
overnight courier, a certificate, registered in the name of the Holder or its
designee, representing the applicable number of Delivery Shares. For the
avoidance of doubt, the Company has not met its obligation to deliver Delivery
Shares within the required timeframe set forth above unless Holder or its
broker, as applicable, has actually received the Delivery Shares (whether
electronically or in certificated form) no later than the close of business on
the latest possible delivery date pursuant to the terms set forth above.

 

(e)     If Delivery Shares are delivered later than as required under subsection
(d) immediately above (including without limitation the three (3) Trading Day
period specified in the first sentence thereof), the Company agrees to pay, in
addition to all other remedies available to the Holder in the Transaction
Documents, a late charge equal to the greater of (i) $2,000.00 and (ii) 2% of
the product of (1) the sum of the number of shares of Common Stock not issued to
the Holder on a timely basis and to which the Holder is entitled multiplied by
(2) the Closing Sale Price (as defined in the Note) of the Common Stock on the
Trading Day immediately preceding the last possible date which the Company could
have issued such shares of Common Stock to the Holder without violating this
Warrant, per Trading Day until such Delivery Shares are delivered. The Company
shall pay any late charges incurred under this subsection in immediately
available funds upon demand; provided, however, that, at the option of the
Holder (without notice to the Company), such amount owed may be added to the
principal amount of the Note. Furthermore, in addition to any other remedies
which may be available to the Holder, in the event that the Company fails for
any reason to effect delivery of the Delivery Shares as required under
subsection (d) immediately above, the Holder may revoke all or part of the
relevant Warrant exercise by delivery of a notice to such effect to the Company,
whereupon the Company and the Holder shall each be restored to their respective
positions immediately prior to the exercise of the relevant portion of this
Warrant, except that the late charge described above shall be payable through
the date notice of revocation or rescission is given to the Company.

 

(f)     The Holder shall be deemed to be the holder of the Delivery Shares
issuable to it in accordance with the provisions of this Section 2.1 on the
Exercise Date.

 

 
3

--------------------------------------------------------------------------------

 

 

 

2.2.     Ownership Limitation. Notwithstanding anything to the contrary
contained in this Warrant or the other Transaction Documents, if at any time the
Holder shall or would be issued shares of Common Stock under any of the
Transaction Documents, but such issuance would cause the Holder (together with
its Affiliates) to own a number of shares exceeding 4.99% of the number of
shares of Common Stock outstanding on such date (the “Maximum Percentage”), the
Company must not issue to the Holder shares of the Common Stock which would
exceed the Maximum Percentage. The shares of Common Stock issuable to the Holder
that would cause the Maximum Percentage to be exceeded are referred to herein as
the "Ownership Limitation Shares". The Company will reserve the Ownership
Limitation Shares for the exclusive benefit of the Holder. From time to time,
the Holder may notify the Company in writing of the number of the Ownership
Limitation Shares that may be issued to the Holder without causing the Holder to
exceed the Maximum Percentage. Upon receipt of such notice, the Company shall be
unconditionally obligated to immediately issue such designated shares to the
Holder, with a corresponding reduction in the number of the Ownership Limitation
Shares. Notwithstanding the forgoing, (i) if any of the DWAC Eligible Conditions
(as defined in the Note) are not then satisfied, the term “4.99%” above shall be
replaced with “9.99%” at such time as the Market Capitalization of the Common
Stock is less than $3,000,000.00, but (ii) if all of the DWAC Eligible
Conditions are then satisfied, the term “4.99%” above shall be replaced with
“9.99%” only at such time as the Market Capitalization of the Common Stock is
less than $1,500,000.00. Notwithstanding any other provision contained herein,
if the term “4.99%” is replaced with “9.99%” pursuant to the preceding sentence,
such change to “9.99%” shall be permanent. For purposes of this Agreement, the
term “Market Capitalization of the Common Stock” shall mean the product equal to
(A) the average VWAP (as defined in the Note) of the Common Stock for the
immediately preceding fifteen (15) Trading Days, multiplied by (B) the aggregate
number of outstanding shares of Common Stock as reported on the Company’s most
recently filed Form 10-Q or Form 10-K. The foregoing limitations are
enforceable, unconditional and non-waivable and shall apply to all Affiliates
and assigns of the Holder.

 

3.     Mutilation or Loss of Warrant. Upon receipt by the Company of evidence
satisfactory to it of the loss, theft, destruction or mutilation of this
Warrant, and (in the case of loss, theft or destruction) receipt of reasonably
satisfactory indemnification, and (in the case of mutilation) upon surrender and
cancellation of this Warrant, the Company will execute and deliver to the Holder
a new Warrant of like tenor and date and any such lost, stolen, destroyed or
mutilated Warrant shall thereupon become void.

 

4.     Rights of the Holder. The Holder shall not, by virtue of this Warrant
alone, be entitled to any rights of a stockholder in the Company, either at law
or in equity, and the rights of the Holder with respect to or arising under this
Warrant are limited to those expressed in this Warrant and are not enforceable
against the Company except to the extent set forth herein.

 

5.     Protection Against Dilution and Other Adjustments.


 

5.1.     Capital Adjustments. If the Company shall at any time prior to the
expiration of this Warrant subdivide the Common Stock, by split-up or stock
split, or otherwise, or combine its Common Stock, or issue additional shares of
its Common Stock as a dividend, the number of Warrant Shares issuable upon the
exercise of this Warrant shall forthwith be automatically increased
proportionately in the case of a subdivision, split or stock dividend, or
proportionately decreased in the case of a combination. Appropriate adjustments
shall also be made to the Exercise Price, Conversion Price (in the event of a
cashless exercise), and other applicable amounts, but the aggregate purchase
price payable for the total number of Warrant Shares purchasable under this
Warrant (as adjusted) shall remain the same. Any adjustment under this
Section 5.1 shall become effective automatically at the close of business on the
date the subdivision or combination becomes effective, or as of the record date
of such dividend, or in the event that no record date is fixed, upon the making
of such dividend.

 

 
4

--------------------------------------------------------------------------------

 

 

 

5.2.     Reclassification, Reorganization and Consolidation. In case of any
reclassification, capital reorganization, or change in the capital stock of the
Company (other than as a result of a subdivision, combination, or stock dividend
provided for in Section 5.1 above), then the Company shall make appropriate
provision so that the Holder shall have the right at any time prior to the
expiration of this Warrant to purchase, at a total price equal to that payable
upon the exercise of this Warrant, the kind and amount of shares of stock and
other securities and property receivable in connection with such
reclassification, reorganization, or change by a holder of the same number of
shares of Common Stock as were purchasable by the Holder immediately prior to
such reclassification, reorganization, or change. In any such case appropriate
provisions shall be made with respect to the rights and interest of the Holder
so that the provisions hereof shall thereafter be applicable with respect to any
shares of stock or other securities and property deliverable upon exercise
hereof, and appropriate adjustments shall be made to the purchase price per
Warrant Share payable hereunder, provided the aggregate purchase price shall
remain the same.

 

5.3.     Subsequent Equity Sales. If the Company or any subsidiary thereof, as
applicable, at any time and from time to time while this Warrant is outstanding,
shall sell or grant any option to purchase, or sell or grant any right to
reprice, or otherwise dispose of or issue (or announce any offer, sale, grant or
any option to purchase or other disposition of) any Common Stock (including any
Common Stock issued under the Note, whether upon any type of conversion or any
Deemed Issuance (as defined in the Note)), preferred shares convertible into
Common Stock, or debt, warrants, options or other instruments or securities
which are convertible into or exercisable for shares of Common Stock (together
herein referred to as “Equity Securities”), at an effective price per share less
than the Exercise Price (such lower price, the “Base Share Price” and such
issuance collectively, a “Dilutive Issuance”) (if the holder of the Common Stock
or Equity Securities so issued shall at any time, whether by operation of
purchase price adjustments, reset provisions, floating conversion, exercise or
exchange prices or otherwise, or due to warrants, options, or rights per share
which are issued in connection with such issuance, be entitled to receive shares
of Common Stock at an effective price per share that is less than the Exercise
Price, such issuance shall be deemed to have occurred for less than the Exercise
Price on such date of the Dilutive Issuance), then (a) the Exercise Price shall
be reduced and only reduced to equal the Base Share Price, and (b) the number of
Warrant Shares issuable upon the exercise of this Warrant shall be increased to
an amount equal to the number of Warrant Shares the Holder could purchase
hereunder for an aggregate Exercise Price, as reduced pursuant to subsection (a)
above, equal to the aggregate Exercise Price payable immediately prior to such
reduction in Exercise Price. Such adjustments shall be made whenever such Common
Stock or Equity Securities are issued; provided that no reduction in the
Exercise Price shall be made at any time following the third anniversary of the
Issue Date. The Company shall notify the Holder, in writing, no later than the
Trading Day following the issuance of any Common Stock or Equity Securities
subject to this Section 5.3, indicating therein the applicable issuance price,
or applicable reset price, exchange price, conversion price, or other pricing
terms (such notice, the “Dilutive Issuance Notice”). For purposes of
clarification, whether or not the Company provides a Dilutive Issuance Notice
pursuant to this Section 5.3, upon the occurrence of any Dilutive Issuance,
after the date of such Dilutive Issuance the Holder is entitled to receive the
increased number of Warrant Shares provided for in subsection (b) above at an
Exercise Price equal to the Base Share Price regardless of whether the Holder
accurately refers to the Base Share Price in the Notice of Exercise.
Additionally, following the occurrence of a Dilutive Issuance, all references in
this Warrant to “Warrant Shares” shall be a reference to the Warrant Shares as
increased pursuant to subsection (b) above, and all references in this Warrant
to “Exercise Price” shall be a reference to the Exercise Price as reduced
pursuant to subsection (a) above, as the same may occur from time to time
hereunder.

 

 
5

--------------------------------------------------------------------------------

 

 

 

5.4.     Notice of Adjustment. Without limiting any other provision contained
herein, when any adjustment is required to be made in the number or kind of
shares purchasable upon exercise of this Warrant, or in the Exercise Price,
pursuant to the terms hereof, the Company shall promptly notify the Holder of
such event and of the number of Warrant Shares or other securities or property
thereafter purchasable upon exercise of this Warrant.

 

5.5.     Exceptions to Adjustment. Notwithstanding the provisions of Sections
5.3 and 5.4, no adjustment to the Exercise Price shall be effected as a result
of an Excepted Issuance. “Excepted Issuances” shall mean, collectively, (a) the
Company’s issuance of securities in connection with strategic license agreements
and other partnering arrangements so long as any such issuances are not for the
purpose of raising capital and in which holders of such securities or debt are
not at any time granted registration rights, (b) the Company’s issuance of
Common Stock or the issuance or grant of options to purchase Common Stock to
employees, directors, officers and consultants in connection with any Approved
Stock Plan (as defined in the Note); provided that the option term, exercise
price or similar provisions of any issuances pursuant to such Approved Stock
Plan are not amended, modified or changed on or after the Issuance Date, (c) up
to 5,000,000 shares of restricted common stock issued to service providers of
the Company per annum; and (d) the Company’s issuance of securities pursuant to
the terms of certain Promissory Notes made by the Company in favor of each of
JMJ Financial, Brio Capital LP, and Gemini Master Fund, Ltd., prior to the Issue
Date (the “Prior Notes”) so long as such issuances are at or above the Stated
Conversion Price (as defined below) in such Prior Notes. Any issuances of
securities pursuant to the Prior Notes at a conversion price less than the
Stated Conversion Price of such Note shall be subject to the provisions of
Section 5.3 above and may result in adjustments to the Exercise Price pursuant
to the terms thereof. For purposes hereof, the term “Stated Conversion Price”
means the conversion price stated in each applicable Prior Note (including that
certain Amendment to the Brio Capital LP and Gemini Master Fund, Ltd. Prior
Notes wherein the Stated Conversion Price for each such Prior Note was reduced
to $0.0785 per share) used to determine the number of shares of Common Stock to
be issued upon any conversion under such Prior Note.

 

6.     Certificate as to Adjustments. In each case of any adjustment or
readjustment in the shares of Common Stock issuable on the exercise of this
Warrant, the Company at its expense will promptly cause its Chief Financial
Officer or other appropriate designee to compute such adjustment or readjustment
in accordance with the terms of this Warrant and prepare a certificate setting
forth such adjustment or readjustment and showing in detail the facts upon which
such adjustment or readjustment is based, including a statement of (a) the
consideration received or receivable by the Company for any additional shares of
Common Stock issued or sold or deemed to have been issued or sold, (b) the
number of shares of Common Stock outstanding or deemed to be outstanding, and
(c) the Exercise Price and the number of shares of Common Stock to be received
upon exercise of this Warrant, in effect immediately prior to such adjustment or
readjustment and as adjusted or readjusted as provided in this Warrant. The
Company will forthwith mail a copy of each such certificate to the Holder and
any Warrant Agent (as defined below) appointed pursuant to Section 8 hereof.
Nothing in this Section 6 shall be deemed to limit any other provision contained
herein.

 

7.     Transfer to Comply with the Securities Act. This Warrant, and the Warrant
Shares, have not been registered under the 1933 Act. Neither this Warrant nor
any of the Warrant Shares or any other security issued or issuable upon exercise
of this Warrant may be sold, transferred, pledged or hypothecated without (a) an
effective registration statement under the 1933 Act relating to such security or
(b) an opinion of counsel reasonably satisfactory to the Company that
registration is not required under the 1933 Act. Until such time as registration
has occurred under the 1933 Act, each certificate for this Warrant, the Warrant
Shares and any other security issued or issuable upon exercise of this Warrant
shall contain a legend, in form and substance satisfactory to counsel for the
Company, setting forth the restrictions on transfer contained in this Section 7.
Any such transfer shall be accompanied by a transferor assignment substantially
in the form attached to this Warrant as Exhibit B (the “Transferor Assignment”),
executed by the transferor and the transferee and submitted to the Company. Upon
receipt of the duly executed Transferor Assignment, the Company shall register
the transferee thereon as the new Holder on the books and records of the Company
and such transferee shall be deemed a “registered holder” or “registered assign”
for all purposes hereunder, and shall have all the rights of the Holder.

 

 
6

--------------------------------------------------------------------------------

 

 

 

8.     Warrant Agent. The Company may, by written notice to the Holder, appoint
an agent (a “Warrant Agent”) for the purpose of issuing shares of Common Stock
on the exercise of this Warrant pursuant hereto, exchanging this Warrant
pursuant hereto, and replacing this Warrant pursuant hereto, or any of the
foregoing, and thereafter any such issuance, exchange or replacement, as the
case may be, shall be made at such office by such Warrant Agent.

 

9.     Transfer on the Company’s Books. Until this Warrant is transferred on the
books of the Company, the Company may treat the Holder as the absolute owner
hereof for all purposes, notwithstanding any notice to the contrary.

 

10.    Notices. Any notice required or permitted hereunder shall be given in the
manner provided in the subsection titled “Notices” in the Purchase Agreement,
the terms of which are incorporated herein by reference.

 

11.     Supplements and Amendments; Whole Agreement.     This Warrant may be
amended or supplemented only by an instrument in writing signed by the parties
hereto. This Warrant, together with the Purchase Agreement and all the other
Transaction Documents, taken together, contain the full understanding of the
parties hereto with respect to the subject matter hereof and thereof and there
are no representations, warranties, agreements or understandings with respect to
the subject matter hereof and thereof other than as expressly contained herein
and therein.

 

12.     Governing Law. This Warrant shall be governed by and interpreted in
accordance with the laws of the State of Utah, without giving effect to the
principles thereof regarding the conflict of laws. The Company and, by accepting
this Warrant, the Holder, each irrevocably (a) consents to and expressly submits
to the exclusive personal jurisdiction of any state or federal court sitting in
Salt Lake County, Utah in connection with any dispute or proceeding arising out
of or relating to this Warrant, (b) agrees that all claims in respect of any
such dispute or proceeding may only be heard and determined in any such court,
(c) expressly submits to the venue of any such court for the purposes hereof,
and (d) waives any claim of improper venue and any claim or objection that such
courts are an inconvenient forum or any other claim or objection to the bringing
of any such proceeding in such jurisdictions or to any claim that such venue of
the suit, action or proceeding is improper. The Company and, by accepting this
Warrant, the Holder, each hereby irrevocably consents to the service of process
of any of the aforementioned courts in any such proceeding by the mailing of
copies thereof by reputable overnight courier (e.g., FedEx) or certified mail,
postage prepaid, to such party’s address as provided for herein, such service to
become effective ten (10) calendar days after such mailing. THE COMPANY HEREBY
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY
TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR
ARISING OUT OF THIS WARRANT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

 
7

--------------------------------------------------------------------------------

 

 

 

13.     Remedies. The remedies at law of the Holder of this Warrant in the event
of any default or threatened default by the Company in the performance of or
compliance with any of the terms of this Warrant are not and will not be
adequate and, without limiting any other remedies available to the Holder in the
Transaction Documents, law or equity, to the fullest extent permitted by law,
such terms may be specifically enforced by a decree for the specific performance
of any agreement contained herein or by an injunction against a violation of any
of the terms hereof or otherwise.

 

14.     Counterparts. This Warrant may be executed in any number of counterparts
and each of such counterparts shall for all purposes be deemed to be an
original, and all such counterparts shall together constitute but one and the
same instrument. Signature delivered via facsimile or email shall be considered
original signatures for purposes hereof.

 

15.     Descriptive Headings. Descriptive headings of the sections of this
Warrant are inserted for convenience only and shall not control or affect the
meaning or construction of any of the provisions hereof.

 

16.     Attorney’s Fees. In the event of any litigation or dispute arising from
this Warrant, the parties agree that the party who is awarded the most money
shall be deemed the prevailing party for all purposes and shall therefore be
entitled to an additional award of the full amount of the attorneys’ fees and
expenses paid by said prevailing party in connection with the litigation and/or
dispute without reduction or apportionment based upon the individual claims or
defenses giving rise to the fees and expenses.  Nothing herein shall restrict or
impair a court’s power to award fees and expenses for frivolous or bad faith
pleading.

 

17.     Severability. Whenever possible, each provision of this Warrant shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Warrant shall be invalid or unenforceable in any
jurisdiction, such provision shall be modified to achieve the objective of the
parties to the fullest extent permitted and such invalidity or unenforceability
shall not affect the validity or enforceability of the remainder of this Warrant
or the validity or enforceability of this Warrant in any other jurisdiction.

 

18.     Time of the Essence. Time is expressly made of the essence of each and
every provision of this Warrant.

 

[Remainder of page intentionally left blank]

 

 
8

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
an officer thereunto duly authorized as of the Issue Date.

 

 

  THE COMPANY:            

Cyclone Power Technologies, Inc.

                     By: /s/ Christopher Nelson     Printed Name: Christopher
Nelson     Title: President  

 

 

[Signature page to Warrant]

 

 


--------------------------------------------------------------------------------

 

 

 

EXHIBIT A

 

NOTICE OF EXERCISE OF WARRANT

 

 TO:

CYCLONE POWER TECHNOLOGIES, INC.

 

ATTN: _______________

 

VIA FAX TO: (    )______________

 

 

The undersigned hereby irrevocably elects to exercise the right, represented by
the Warrant to Purchase Shares of Common Stock dated as of May 31, 2013 (the
“Warrant”), to purchase                   shares of the common stock, $0.0001
par value (“Common Stock”), of CYCLONE POWER TECHNOLOGIES, INC., and tenders
herewith payment in accordance with Section 2 of the Warrant, as follows:

 



_______

CASH: $__________________________ = (Exercise Price x Delivery Shares)  

 

 

 

 

_______

Payment is being made by:  

 

 

_____

enclosed check

 

 

_____

wire transfer

 

 

_____

other

 

 

 

 

 

_______

CASHLESS EXERCISE:  

     

Net number of Delivery Shares to be issued to Holder: ______*

     

* based on:     Current Market Value - (Exercise Price x Exercise Shares)

                                                    Exercise Price

 

  Where:       Market Price of the Common Stock [“MP”] = $____________  
Exercise Shares  = _____________   Current Market Value [MP x Exercise Shares] =
$____________   Exercise Price      = $____________

Capitalized terms used but not otherwise defined herein shall have the meanings
ascribed to them in the Warrant.

 It is the intention of the Holder to comply with the provisions of Section 2.2
of the Warrant regarding certain limits on the Holder’s right to receive shares
thereunder. The Holder believes this exercise complies with the provisions of
such Section 2.2. Nonetheless, to the extent that, pursuant to the exercise
effected hereby, the Holder would receive more shares of Common Stock than
permitted under Section 2.2, the Company shall not be obligated and shall not
issue to the Holder such excess shares until such time, if ever, that the Holder
could receive such excess shares without violating, and in full compliance with,
Section 2.2 of the Warrant.

 

As contemplated by the Warrant, this Notice of Exercise is being sent by
facsimile to the fax number and officer indicated above.

 

If this Notice of Exercise represents the full exercise of the outstanding
balance of the Warrant, the Holder either (1) has previously surrendered the
Warrant to the Company or (2) will surrender (or cause to be surrendered) the
Warrant to the Company at the address indicated above by express courier within
five (5) Trading Days after delivery or email or facsimile transmission of this
Notice of Exercise; provided that the Warrant Shares to be delivered pursuant to
this Notice of Exercise have been delivered to the Holder as of such date.

 

 


--------------------------------------------------------------------------------

 

 

 

To the extent the Delivery Shares are not able to be delivered to the Holder via
the DWAC system, please deliver certificates representing the Delivery Shares to
the Holder via reputable overnight courier after receipt of this Notice of
Exercise (by facsimile transmission or otherwise) to:

 

_____________________________________

_____________________________________

_____________________________________

 

 

 

Dated:  _____________________

 

___________________________

[Name of Holder]

 

By:________________________

 

 

 


--------------------------------------------------------------------------------

 

 

 

EXHIBIT B

 

FORM OF TRANSFEROR ENDORSEMENT

(To be signed only on transfer of the Warrant)

 

For value received, the undersigned hereby sells, assigns, and transfers unto
the person(s) named below under the heading “Transferees” the right represented
by the Warrant to Purchase Shares of Common Stock dated as of May 31, 2013 (the
“Warrant”) to purchase the percentage and number of shares of common stock,
$0.0001 par value (“Common Stock”), of CYCLONE POWER TECHNOLOGIES, INC.
specified under the headings “Percentage Transferred” and “Number Transferred,”
respectively, opposite the name(s) of such person(s), and appoints each such
person attorney to transfer the undersigned’s respective right on the books of
CYCLONE POWER TECHNOLOGIES, INC. with full power of substitution in the
premises.

 



Transferees   

Percentage Transferred  

Number Transferred



                                                                                                                                                                

 

 

 

 

Dated:___________, ______

 

______________________________

[Transferor Name must conform to the name of Holder as specified on the face of
the Warrant]

 

By: ___________________________

Name: _________________________

 

Signed in the presence of:

 

_________________________

(Name)

 

 

ACCEPTED AND AGREED:

 

_________________________

[TRANSFEREE]

 

By: _______________________

Name: _____________________